Standard
Non-Employee Director Form




Exhibit 10.7




QEP RESOURCES, INC.

2010 LONG-TERM STOCK INCENTIVE PLAN




RESTRICTED STOCK AGREEMENT




THIS RESTRICTED STOCK AGREEMENT (the “Agreement”) is made as of this ____ day of
_______________________ (the “Effective Date”), between QEP Resources, Inc., a
Delaware corporation (the “Company”), and ________________ (“Grantee”).




1.

Grant of Restricted Stock.  Subject to the terms and conditions of this
Agreement and the QEP Resources, Inc. 2010 Long-Term Stock Incentive Plan, as
may be amended from time to time (the “Plan”), for good and valuable
consideration, on the Effective Date, the Company hereby issues to Grantee
________ shares of the Company’s Common Stock, $.01 par value, subject to
certain restrictions thereon (the “Restricted Stock”).




2.

Restrictions.  Shares of Restricted Stock may not be sold, assigned, transferred
by gift or otherwise, pledged, hypothecated, or otherwise disposed of, by
operation of law or otherwise, and shall be subject to forfeiture in accordance
with the provisions of Section 5, below, until Grantee becomes vested in the
Restricted Stock.  Upon vesting, the restrictions in this Section 2 shall lapse,
the Restricted Stock shall no longer be subject to forfeiture, and Grantee may
transfer shares of Restricted Stock in accordance with the Securities Act of
1933 and other applicable securities laws.




3.

Enforcement of Restrictions.  To enforce the restrictions set forth in Section
2, shares of Restricted Stock may be held in electronic form in an account by
the Company’s transfer agent or other designee until the restrictions set forth
in Section 2 have lapsed with respect to such shares, or such shares are
forfeited, whichever is earlier.  In the event the Compensation Committee of the
Company’s Board of Directors (the “Committee”) elects not to hold the shares in
electronic form, the Restricted Stock may be evidenced in such manner as the
Committee shall determine, including, but not limited to, the issuance of share
certificates in the name of Grantee.  In such case, Grantee appoints its
Corporate Secretary, or any other person designated by the Company as escrow
agent, as attorney-in-fact to assign and transfer to the Company any shares of
Restricted Stock forfeited by Grantee pursuant to Section 5 below, and shall,
upon execution of this Agreement, deliver and deposit with Grantee’s
attorney-in-fact any share certificates representing the Restricted Stock,
together with a stock assignment duly endorsed in blank.  The stock assignment
and any share certificates shall be held by Grantee’s attorney-in-fact until the
restrictions set forth in Section 2 have lapsed with respect to the shares of
Restricted Stock, or such shares are forfeited, whichever is earlier.




4.

Vesting; Lapse of Restrictions.




(a)

General.  Except as provided otherwise in this Agreement, the Restricted Stock
shall vest as indicated in the following schedule, subject to Grantee’s
continued Service as a member of the Board from the Effective Date until the
vesting dates indicated below (each, a “Vesting Date”):














Standard
Non-Employee Director Form







Vesting Date

Shares Vested on Each Date




 




 




 




The number of shares of Restricted Stock that are vested shall be cumulative, so
that once a share becomes vested, it shall continue to be vested.  




If the Vesting Date falls on a day when the New York Stock Exchange (NYSE) is
closed, the Vesting Date will occur on the next day that the NYSE is open.  In
the event that the Vesting Date falls on a day when trading in the Common Stock
has been suspended, the Vesting Date will occur on the next full day after
trading resumes.




(b)

Change in Control of the Company.  Immediately prior to the occurrence of a
Change in Control of the Company, any unvested shares of the Restricted Stock
shall vest in full and the restrictions set forth in Section 2 shall lapse in
their entirety.




5.

Termination of Service; Forfeiture of Restricted Stock.  




(a)

Accelerated Vesting.  If Grantee ceases to be a member of the Board on account
of death, Disability, mandatory retirement at age 72, or failure to be
renominated for any reason (including at Grantee’s or the Company’s request)
other than failure to adequately perform his or her duties as a member of the
Board, the Restricted Stock, to the extent not yet vested, shall vest in full
and the restrictions set forth in Section 2 shall lapse in their entirety.




(b)

Other Terminations.  If Grantee’s directorship with the Company terminates for
any reason not stated in Section 5(a) above, Grantee shall forfeit all shares of
Restricted Stock that are not yet vested at the time of such termination.




(c)

Manner of Forfeiture.  Any shares of Restricted Stock forfeited by Grantee
pursuant to this Section 5 shall promptly be transferred to the Company without
the payment of any consideration therefor, and Grantee, or Grantee’s
attorney-in-fact, shall execute all documents and take all actions as shall be
necessary or desirable to promptly effectuate such transfer.  On and after the
time at which any shares are required to be transferred to the Company, the
Company shall not pay any dividend to Grantee on account of such shares or
permit Grantee to exercise any of the privileges or rights of a stockholder with
respect to the shares but shall, in so far as permitted by law, treat the
Company as owner of the shares.




6.

Effect of Prohibited Transfer.  If any transfer of Restricted Stock is made or
attempted to be made contrary to the terms of this Agreement, the Company shall
have the right to acquire for its own account, without the payment of any
consideration therefor, such shares from the owner thereof or his or her
transferee, at any time before or after such prohibited





2







transfer. In addition to any other legal or equitable remedies it may have, the
Company may enforce its rights to specific performance to the extent permitted
by law and may exercise such other equitable remedies then available to it.  The
Company may refuse for any purpose to recognize any transferee who receives
shares contrary to the provisions of this Agreement as a stockholder of the
Company and may retain and/or recover all dividends on such shares that were
paid or payable subsequent to the date on which the prohibited transfer was made
or attempted.




7.

Legend.  Any certificates representing Restricted Stock shall have affixed
thereto the following legend or a legend that is substantially similar thereto:




“The shares of Stock represented by this certificate are subject to all of the
terms of a Restricted Stock Agreement between QEP Resources, Inc. (the
“Company”) and the registered owner (“Owner”) of this Certificate (the
“Agreement”) and to the terms of the QEP Resources, Inc. 2010 Long-Term Stock
Incentive Plan (the “Plan”).  Copies of the Agreement and the Plan are on file
at the office of the Company.  The Agreement, among other things, limits the
right of the Owner to transfer the shares represented by this Certificate and
provides in certain circumstances that all or a portion of the shares must be
returned to the Company.”




8.

Rights of a Stockholder.  Subject to the restrictions imposed by Section 2 and
the terms of any other relevant sections hereof, Grantee shall have all of the
voting, dividend, liquidation and other rights of a stockholder with respect to
the Restricted Stock.




9.

Adjustments to Restricted Stock.




(a)

Adjustment by Merger, Stock Split, Stock Dividend, Etc.  If the Common Stock, as
presently constituted, shall be changed into or exchanged for a different number
or kind of shares of stock or other securities of the Company or of another
corporation (whether by reason of merger, consolidation, recapitalization,
reclassification, stock split, spinoff, combination of shares or otherwise), or
if the number of such shares of stock shall be increased through the payment of
a stock dividend, then there shall be substituted for or added to each share of
Restricted Stock, the number and kind of shares of stock or other securities
into which each outstanding share of Restricted Stock shall be so changed or for
which each such share shall be exchanged or to which each such share shall be
entitled, as the case may be.

(b)

Other Distributions and Changes in the Stock.  In the event there shall be any
other change affecting the number or kind of the outstanding shares of the
Common Stock, or any stock or other securities into which the stock shall have
been changed or for which it shall have been exchanged, then if the Committee
shall, in its sole discretion, determine that the change equitably requires an
adjustment in the shares of Restricted Stock, an adjustment shall be made in
accordance with such determination.

(c)

General Adjustment Rules.  All adjustments relating to stock or securities of
the Company shall be made by the Committee, whose determination in that respect
shall be final, binding and conclusive.  Fractional shares resulting from any
adjustment to the Restricted





3







Stock pursuant to this Section 9 may be settled as the Committee shall
determine.  Notice of any adjustment shall be given to Grantee.




(d)

Reservation of Rights.  The issuance of Restricted Stock shall not affect in any
way the right or power of the Company to make adjustments, reclassifications,
reorganizations or changes of its capital or business structure, to merge, to
consolidate, to dissolve, to liquidate or to sell or transfer all or any part of
its business or assets.




10.

Tax Consequences.  Set forth below is a brief summary as of the date of grant of
certain United States federal income tax consequences of the award of the
Restricted Stock.  THIS SUMMARY DOES NOT ADDRESS SPECIFIC STATE, LOCAL OR
FOREIGN TAX CONSEQUENCES THAT MAY BE APPLICABLE TO GRANTEE.  GRANTEE UNDERSTANDS
THAT THIS SUMMARY IS NECESSARILY INCOMPLETE, AND THE TAX LAWS AND REGULATIONS
ARE SUBJECT TO CHANGE.




Unless Grantee makes a Section 83(b) election as described below, Grantee shall
recognize ordinary income at the time or times the shares of Restricted Stock
are released from the restrictions in Section 2, in an amount equal to the Fair
Market Value of the shares on such date(s) less the amount paid, if any, for
such shares.




11.

Section 83(b) Election.  Grantee hereby acknowledges that he or she has been
informed that he or she may file with the Internal Revenue Service, within
thirty (30) days of the Effective Date, an election pursuant to Section 83(b) of
the Internal Revenue Code of 1986, as amended, to be taxed as of the Effective
Date on the amount by which the Fair Market Value of the Restricted Stock as of
such date exceeds the price paid for such shares, if any.




IF GRANTEE CHOOSES TO FILE AN ELECTION UNDER SECTION 83(b) OF THE CODE, GRANTEE
ACKNOWLEDGES THAT IT IS GRANTEE’S SOLE RESPONSIBILITY AND NOT THE COMPANY’S TO
FILE TIMELY THE ELECTION UNDER SECTION 83(b) OF THE CODE, EVEN IF GRANTEE
REQUESTS THE COMPANY OR ITS REPRESENTATIVE TO MAKE THIS FILING ON GRANTEE’S
BEHALF.




BY SIGNING THIS AGREEMENT, GRANTEE REPRESENTS THAT HE OR SHE HAS REVIEWED WITH
HIS OR HER OWN TAX ADVISORS THE FEDERAL, STATE, LOCAL AND FOREIGN TAX
CONSEQUENCES OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT AND THAT HE OR
SHE IS RELYING SOLELY ON SUCH ADVISORS AND NOT ON ANY STATEMENTS OR
REPRESENTATIONS OF THE COMPANY OR ANY OF ITS AGENTS.  GRANTEE UNDERSTANDS AND
AGREES THAT HE OR SHE (AND NOT THE COMPANY) SHALL BE RESPONSIBLE FOR ANY TAX
LIABILITY THAT MAY ARISE AS A RESULT OF THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT.




12.

Notices.  Any notice required or permitted to be given under this Agreement
shall be in writing and shall be given by hand delivery or by first class
registered or certified mail, postage prepaid, addressed, if to the Company, to
its Corporate Secretary, and if to Grantee, to his or her address now on file
with the Company, or to such other address as either may





4







designate in writing.  Any notice shall be deemed to be duly given as of the
date delivered in the case of personal delivery, or as of the second day after
enclosed in a properly sealed envelope and deposited, postage prepaid, in a
United States post office, in the case of mailed notice.




13.

Amendment.  Except as provided herein, this Agreement may not be amended or
otherwise modified unless evidenced in writing and signed by the Company and
Grantee, and as approved by the Committee.




14.

Relationship to Plan.  This Agreement shall not alter the terms of the Plan. If
there is a conflict between the terms of the Plan and the terms of this
Agreement, the terms of the Plan shall prevail.  Capitalized terms used in this
Agreement but not defined herein shall have the meaning given such terms in the
Plan.




15.

Construction; Severability.  The section headings contained herein are for
reference purposes only and shall not in any way affect the meaning or
interpretation of this Agreement.  The invalidity or unenforceability of any
provision of this Agreement shall not affect the validity or enforceability of
any other provision of this Agreement, and each other provision of this
Agreement shall be severable and enforceable to the extent permitted by law.




16.

Waiver.  Any provision contained in this Agreement may be waived, either
generally or in any particular instance, by the Committee appointed under the
Plan, but only to the extent permitted under the Plan.




17.

Entire Agreement; Binding Effect.  Once accepted, this Agreement, the terms and
conditions of the Plan, and the award of Restricted Stock set forth herein,
constitute the entire agreement between Grantee and the Company governing such
award of Restricted Stock, and shall be binding upon and inure to the benefit of
the Company and to Grantee and to the Company’s and Grantee’s respective heirs,
executors, administrators, legal representatives, successors and assigns.




18.

No Rights to Continued Service as a Director.  Nothing contained in this
Agreement shall be construed as giving Grantee any right to be retained as a
member of the Board and this Agreement is limited solely to governing the rights
and obligations of Grantee with respect to the Restricted Stock.




19.

Governing Law.  This Agreement shall be governed by and construed in accordance
with the laws of the State of Delaware, without regard to the choice of law
principles thereof.





5







IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.







GRANTEE

QEP RESOURCES, INC.










by

[Name]

[NAME]

[TITLE]





6





